DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.
Applicant’s representative argues that the independent claims are not directed to an 
abstract idea.  
In response, the independent claim 2 taken as an example recites the limitations of :
“receiving a request for debt negotiation associated with a user; determining, based on 
credit data of the user, a plurality of debt settlement entities configured to negotiate on behalf of the user with one or more creditors of the user, the determination being based on information indicating suitability of the user for each of the debt settlement entities, wherein each of the debt settlement entities are different entities;
 a selectable listing of the plurality of debt settlement entities;
in response to the user’s selection of a particular debt settlement entity of the plurality of 
debt settlement entities, initiating contact with the selected debt settlement entity; and
generating a negotiated debt settlement agreement between the user and the selected debt 
settlement entity.

The claims are directed to the generating of a negotiated debt settlement agreement 
between a user and a selected debt settlement entity which involve an abstract concept.  These functions relate to a certain method of organizing human activity such as a commercial or legal 

Applicant’s representative then argues that their claims are analogous the claims found in 
Core Wireless in which the Courts found to be directed to a patent eligible concept.   CoreWireless  v.  LG Elecs.  Inc., Slip on at *2, *7  (Fed. Cir. 2018) ).  Applicant has provided a brief summary of the Core Wireless decision and a comparison of their claimed invention with the claims contained in CoreWireless.
	In response, the receiving and the determining functions are not performed by any computer or computing device or processor.  The claimed generating “a user interface” for displaying data is a generic function of a generic computer or processor performing its expected function in displaying data to a display device or computer screen.    

In Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc., the Courts  held that 
claims to a method for making websites easier to navigate on a small-screen device were not directed to an abstract idea. 880 F.3d 1356, 1363 (Fed. Cir. 2018).   Here, the claims are not drafted in the format CoreWireless.  The claims do not contain an application or program similar to a specific module being executed by a processor for performing the claimed functions.  
Thus, the applicant’s arguments are not persuasive.  Rather than providing a technical 
solution that improves the way the machine operates, the applicant is merely using alternate ways of using  a machine.  The machine is then applied to the abstract idea.  The claims do not provide sufficient details to transform the abstract idea into patent eligible subject matter.  See, 

Furthermore, the claimed functions of “receiving”, “determining” and “generating” are functions that were found to recite abstract concepts by the Courts as were found in Cyberfone. 
Furthermore, these claimed functions do not involve any technological details or improvement on the recited processor or memory as now recited in the claims.  The claimed functions are expected functions or functions among a plurality of desired functions that a generic computer or server can handle or processor are expected to handle or process. 
The claims do not recite any technological details in performing these claimed functions.   Accordingly, the claimed functions recite no physical structural details of the processor and/or the claimed memory to accomplish the intended functions.  The claims are not tied to any specific automated computer apparatus.  Computer elements that perform each of the functions are not explicitly recited.  There involves no specific structures for performing the claimed invention so as to provide an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 
             The reliance of a computer or processor with a memory to perform their routine tasks even more accurately is not sufficient to transform a claim into patent eligible subject matter  as 
	 
	Applicant’s representative then argues that the claims provide for a more efficient, better speed of a user’s navigation and better number of required user actions.  
	In response, Applicant is reminded that although a claimed invention may be beneficial or novel or non-obvious by using the claimed method or system, a claim for a useful or beneficial abstract idea may still recite an abstract idea.  See Ariosa, 788 F.3d at 1379-80.

The prior Office action is repeated below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
	Claims 2-20 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	
Subject Matter Eligibility Standard
	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Specifically, claims 2 and 16 are directed to a method. Claim 9 is directed to a system. Each of the claims falls under one of the four statutory classes of invention.
	If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
	Claim 2 as an example recites :
	receiving a request for debt negotiation associated with a user; determining, based on credit data of the user, one or more a plurality of debt settlement entities configured to negotiate on behalf of the user with one or more creditors of the user, the determination being based on information indicating suitability of the user for each of the debt settlement entities;

in response to the user’s selection of a particular debt settlement entity of the plurality of debt settlement entities, initiating contact with the selected debt settlement entity; and
	generating a negotiated debt settlement agreement between the user and the selected debt settlement entity.
	Applicant is to be noted that the steps or functions of “receiving”, “determining”, “selecting” and “generating” are similar to concepts that have been identified as abstracts by the courts as found in Cyberfone which involved functions of using categories to organize, store and transmit information.

The generating function is a function related to the claimed process or method. The generating function is also clearly noted to be a generic function performed by a generic computer. Furthermore, providing or performing a debt settlement activity involves a financial activity or an abstract concept.

The judicial exception is not integrated into a practical application. In particular, the claimed “computing system” and “user interface” are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using a generic component.
	Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 11 is directed to an abstract idea.
	The claimed computing system is seen as generic computer component storing data performing generic functions without an inventive concept as such does not amount to significantly more than the abstract idea. The type of data being manipulated does not impose meaningful limitations or render the idea less abstract. Looking at the element as a combination does not add anything more than the elements analyzed individually. Therefore the claim does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.

The remaining independent claims 9 and 16 fall short the 35 USC 101 requirement under the same rationale.
	

	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Fp/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        

December 7, 2020